Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Double Patenting: The terminal disclaimer is approved; the rejections are withdrawn.
§ 112: The rejections have been remedied by amendment to the claims and are thus withdrawn.
§ 102/103: The closest prior art found by Examiner includes U.S. 2002/0065802 (“Uchiyama”) and Message Board Blaster!, messageboardblaster.com, 01 March 2005, homepage and FAQs (“Message Board Blaster”). Uchiyama teaches a “browser-embedded software to enable client side monitoring of user activity” wherein “the program code incorporated into the system may enable the following functions in the tool bar 641: search engine features; banner advertising, which may be optimized or customized according to monitored user preferences; survey or voting functions, which facilitate explicit data input concerning Web sites, people, and so forth.” Message Board Blaster teaches software that allows a user to “quickly and effortlessly post [their] message to over 500 message boards with one click.” The prior art does not each the unique feature of how the sponsor post acts with regard to other posts and scrolling functions wherein “embedding the first sponsor post content contiguously together with at least some of the posts uploaded by the forum site members such that the first sponsor post scrolls together with the posts uploaded by the forum site members on the forum sites, and the first sponsor post is placed in a fixed position relative to the contiguous posts uploaded by the forum site members.”
§ 101: The allowability statement made in parent application 13/871794 regarding subject matter eligibility remains relevant: “On 23 March 2015, Examiner Long discussed with Supervisory Examiner John Weiss the eligibility of the claims under 35 USC § 101. It was agreed that the claims improve upon the user interface and how the user interacts with the interface and because of this, the claims contain eligible subject matter under 35 USC § 101. This eligibility was discussed with applicant representative Art Hasan in an interview later in the day on 23 March 2015.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2003/0028441 (“Barsness”): Barsness teaches posting advertisements to forum sites based on the information being posted in such forum. See “consider a query posed in a post made to a forum related to a topic of interest such as cooking, e.g., "does anyone have a recipe for jambalaya?". Text analysis techniques may be used to detect that the post incorporates a query, as well as to what the query is likely directed. A suitable message sent in response to such a query by an embodiment consistent with the invention therefore might be ‘There is a great recipe for jambalaya in Bob's Cajun Cooking Database, which can be found at http://www.BobsCajunCooking.com," or even "Here's a great recipe for jambalaya . . . [recipe] . . . You can find this and other great recipes in Bob's Cajun Cooking Database, which can be found at http://www.BobsCajunCooking.com’” in ¶ 0016.
U.S. 6,571,234 (“Knight”): Knight teaches tailoring advertisements to message boards based on demographics. See “[d]emographics information concerning the subscribers can be indirectly gleaned from observing their queries and responses as posted to the system. This information, too, can be used for determining appropriate advertisers, advertising, etc. For example, in a medical based community, if message traffic suggests a strong following and discourse in certain types of medications (say brand X), this permits the service provider to more accurately identify, select and target appropriate advertisers, ads, etc., tailored to such audience.”
U.S. 7,801,905 (“Singh”): Singh teaches a messenger monitoring module to track user activities within a messenger application so that advertisements can be properly targeted.
U.S. 2005/0021521 (“Wycoff”): Wycoff teaches embedding advertisements within a message board. See “the exemplary embodiment of the present invention would provide a system of purchasing and placing paid Internet site listings on specific reserved lines embedded within a message board system display--that is, the Internet site listing advertisement would be positionally displayed; the position would be pre-determinable” in ¶ 0013.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688